UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.: 000-53705 COPSYNC, INC. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Canyon Lake, Texas78133 (Address of principal executive offices) (830) 964-3838 (Registrant’s telephone number, including area code) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§323.405 of this chapter) during the preceding 12 months (or shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No The number of shares outstanding of each of the issuer's classes of common stock, as of May 5, 2011, was 133,556,113 shares of Common Stock, $0.0001 par value. COPSYNC, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 INDEX Page PART I FINANCIAL INFORMATION 3 ITEM 1.Financial Statements 3 ITEM 2.Management’s Discussion And Analysis Of Financial Condition and Results of Operations 20 ITEM 3.Quantitative and Qualitative Disclosures About Market Risks 23 ITEM 4.Controls and Procedures 23 PART II OTHER INFORMATION 24 ITEM 1.Legal Proceedings 24 ITEM 1A.Risk Factors 24 ITEM 2.Unregistered Sales of Equity Securities 24 ITEM 3.Defaults Upon Senior Securities 24 ITEM 4.(Removed and Reserved) 24 ITEM 5.Other Information 24 ITEM 6.Exhibits 24 SIGNATURES 25 2 PART I - FINANCIAL INFORMATION Item 1 - Financial Statements COPSYNC, INC. Balance Sheets ASSETS March 31, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other Total Current Assets PROPERTY AND EQUIPMENT Computer hardware Computer software Fleet vehicles Furniture and fixtures Total Property and Equipment Less: Accumulated Depreciation ) ) Net Property and Equipment OTHER ASSETS Software development costs, net Debt issuance costs, net Total Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these financial statements. 3 COPSYNC, INC. Balance Sheets (Continued) LIABILITIES AND STOCKHOLDERS' EQUITY March 31, December 31, (Unaudited) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued settlement costs Preferred stock dividends payable Deferred revenues on hardware, installation, and licensingcontracts, current portion, net of deferred costs Convertible notes payable, current portion, net of notediscount of $-0-, respectively Notes payable, current portion Total Current Liabilities LONG-TERM LIABILITIES Deferred revenues on hardware, installation, and licensing contracts Convertible notes payable, net of note discount of$8,340 and $14,589, respectively Notes payable Total Long-Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Series A Preferred stock, par value $0.0001 per share, 100,000 shares authorized; 100,000 shares issuedand outstanding, respectively 10 10 Series B Preferred stock, par value $0.0001 per share, 400,000 shares authorized; 375,000 shares issued and outstanding, respectively 37 37 Common stock, par value $0.0001 per share, 500,000,000 shares authorized; 130,106,113 shares issued and outstanding, respectively Common stock to be issued, 3,565,909 and 2,175,000shares, respectively Common stock warrants to be issued, 1,500,000 andzero stock warrants, respectively Deferred stock compensation ) ) Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 COPSYNC, INC. Statements of Operations (Unaudited) For the Three Months Ended March 31, REVENUES Hardware, installation and other revenues $ $ Service fee revenues Total Revenues COST OF REVENUES Hardware, installation and other costs Amortization of capitalized licensing costs Total Cost of Revenues GROSS PROFIT OPERATING EXPENSES Depreciation and amortization Professional fees Salaries and wages Rent Other general and administrative Total Operating Expenses LOSS BEFORE OTHER INCOME (EXPENSE) ) ) OTHER INCOME (EXPENSE) Interest income 70 Cost of Series B warrant term extension ) - Induced conversion expense - ) Interest expense ) ) Total Other Income (Expense) ) ) NET LOSS BEFORE INCOME TAXES ) ) INCOME TAXES - - NET LOSS $ ) $ ) Series B preferred stock dividend ) ) Beneficial conversion feature on Series B preferred - ) NET LOSS APPLICABLE TO COMMON SHAREHOLDERS $ ) $ ) LOSS PER COMMON SHARE - BASIC & DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. 5 COPSYNC, INC. Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of note discount Induced conversion expense - Additional expense for granting of warrants and options Common stock to be issued for services rendered - Deferred stock compensation - Capital contributed through services rendered Change in operating assets and liabilities: Accounts receivable Debt issuance costs Prepaid expenses Deferred revenues ) Accounts payable and accrued expenses ) Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Software development costs - ) Purchases of property and equipment - ) Net Cash Used in Investing Activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on notes payable ) ) Proceeds received on convertible notes - Issuance of series B preferred shares for cash - Proceeds from common stock to be issued - Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The accompanying notes are an integral part of these financial statements. 6 COPSYNC, INC. Statements of Cash Flows (Continued) (Unaudited) For the Three Months Ended March 31, SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ $ Cash paid for taxes $
